                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


  CITY OF STERLING HEIGHTS                        Case No. 15-cv-02358-VC
  GENERAL EMPLOYEES’ RETIREMENT
  SYSTEM,
                                                  ORDER DISMISSING CASE WITH
                Plaintiff,                        PREJUDICE
          v.

  SANDISK CORPORATION, et al.,
                Defendants.


       In light of the settlement in the lead case, see Judgment ¶ 9, No. 15-cv-1455-VC, Dkt.

No. 285, this member case is dismissed with prejudice.

       IT IS SO ORDERED.

Dated: November 5, 2019
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge
